UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 (the "Act") December 3, 2007 (Date of earliest event reported) GEOGLOBAL RESOURCES INC. (Exact name of Registrant as specified in its Charter) Delaware (State or other jurisdiction of incorporation or organization) 1-32158 (Commission File Number) 33-0464753 (I.R.S. Employer Identification No.) 310, 605 – 1st Street S.W. Calgary, Alberta, Canada T2P 3S9 (Address of principal executive offices) Telephone Number (403) 777-9250 (Registrant's telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) (Former name or address, if changed since last report) Item 7.01.Regulation FD Disclosure. On December 4, 2007, we issued a press release announcing that the registration statement filed with the U.S. Securities and Exchange Commission relating to the public resale of an aggregate of 8,860,800 shares of the Company’s common stock was declared effective by the Commission on December 3, 2007 at 4:00pm.A copy of the press release is attached hereto as Exhibit 99.1. The information disclosed in this Item 7.01 and the related exhibit are being furnished solely to comply with Regulation FD and are not considered to be “filed” for purposes of Section 18 of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), and are not subject to the liabilities of that section unless we specifically incorporate it by reference in a document filed under the Securities Act of 1933 or the Exchange Act. By filing this Current Report on Form 8-K and furnishing this information, we make no admission as to the materiality of any information in this Current Report on Form 8-K. Item 9.01.Financial Statements and Exhibits. (a)Financial statements of business acquired. Not applicable (b)Pro forma financial information Not applicable (c)Exhibits: 99.1 Press Release dated December 4, 2007 (furnished, not filed) SIGNATURES Pursuant to the requirement of the Securities Exchange Act of 1934, the Registrant has duly caused this Report to be signed on its behalf by the undersigned thereunto duly authorized. Dated:December 4, 2007 GEOGLOBAL RESOURCES INC. (Registrant) /s/ Allan J. Kent Allan J. Kent Executive VP & CFO
